EXHIBIT THIS IS AN IMPORTANT DOCUMENT AND REQUIRES YOUR IMMEDIATE ATTENTION.IF YOU ARE IN ANY DOUBT AS TO HOW TO DEAL WITH THIS DOCUMENT YOU SHOULD CONSULT YOUR LEGAL, FINANCIAL OR OTHER PROFESSIONAL ADVISER. BIDDER’S STATEMENT and OFFER by LEGEND INTERNATIONAL HOLDINGS, INC. ABN 82 to acquire all of your shares in NORTH AUSTRALIAN DIAMONDS LIMITED ACN for 1.2 cents cash per share TO ACCEPT THIS OFFER PLEASE INSTRUCT YOUR BROKER TO SELL YOUR SHAREHOLDING TO LEGEND THROUGH ITS BROKER, AEQUS SECURITIES PTY LTD. Broker Legal-Adviser Important Information Lodgement under the Corporations Act 2001 This Bidder’s Statement is dated 12 May 2009. This Bidder’s Statement is given by the Bidder to NAD, the Target, under Part 6.5 Corporations Act.This Bidder’s Statement includes an Offer dated 26 May 2009 to acquire your NAD Shares and also sets out certain disclosures required under the Corporations Act. A copy of this Bidder’s Statement was lodged with ASIC on 12 May 2009.ASIC takes no responsibility for the contents of this Bidder’s Statement. Defined terms A number of defined terms are used in this Bidder’s Statement.Unless the contrary intention appears, the context requires otherwise or words are defined in Section 11, words and phrases in this Bidder’s Statement have the same meaning and interpretation as in the Corporations Act. Key dates Bidder’s Statement lodged with ASIC 12 May 2009 Offers before the Offer Period 12 May 2009 to 26 May 2009 Opening Date of Offer Period 27 May 2009 Closing Date* of Offer Period 27 June *This date is indicative only and may be extended as permitted by the Corporations Act. Disclaimer This is an important document.This document should be read in its entirety.In preparing this Bidder’s Statement, the Bidder has not taken into account the individual financial position and investment strategies of individual NAD shareholders.Acceptance of this Offer may have tax consequences for you.Accordingly, before accepting the Offer contained in Section 10, you should consult with your financial, taxation or other professional adviser.This document is subject to a number of conditions.You should therefore read this document in its entirety before accepting the Offer. Forward looking statements This Bidder’s Statement may contain forward looking statements in respect of the future performance of NAD or the Bidder, no guarantee is given that these statements will be achieved.They are simply the statements that the Bidder believes are reasonable and achievable given the level of knowledge available at the date of this Bidder’s Statement. Notice to foreign shareholders The distribution of this Bidder’s Statement may, in some countries, be restricted by law or regulation. Accordingly, persons who come into possession of this document should inform themselves of and observe such restrictions. 3 This Bidder’s Statement has been prepared having regard to Australian disclosure requirements and Australian accounting standards. These disclosure requirements and accounting standards may differ from those in other countries. This Bidder’s Statement does not constitute a solicitation of or an offer to purchase from NAD shareholders any securities in NAD in any jurisdiction in which such an offer or solicitation would be illegal. Disclaimer as to NAD The information on NAD and NAD Shares contained in this Bidder’s Statement has been prepared by the Bidder using publicly available information. The information in this Bidder’s Statement concerning NAD and the assets and liabilities, financial position and performance, profits and losses and prospects of NAD, has not be independently verified by the Bidder.Accordingly, the Bidder does not, subject to the Corporations Act, make any representation or warranty, express or implied, as to the accuracy or completeness of such information. Further information relating to NAD’s business may be included the Target’s Statement which NAD must provide to its shareholders in response to this Bidder’s Statement. Internet sites Each of the Bidder and NAD maintains an internet site. The Bidder’s internet site is at the URL www.lgdi.net and the NAD internet site is at the URL www.nadl.com.au.
